Rodenbeck, J.
The proposed defendants are not necessary parties. All the bondholders are represented by the trustee. (Jackson v. Tallmadge, 246 N. Y. 133; Vetterlein v. Barnes, 124 *483U. S. 169; Phœnix Nat. Bk. v. Cleveland Co., 11 N. Y. Supp. 873; Rogers v. Rogers, 3 Paige, 379.) The 31st clause of the complaint is authorized. (Real Prop. Law, § 501, added by Laws of 1920, chap. 930, as amd. by Laws of 1925, chap. 565.) If an adverse claim is set up, an application for a bill of particulars may be applied for. (Civ. Prac. Act, § 247.)
Motions denied, with ten dollars costs to‘abide event.
So ordered.